NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS J. SAYER,                                No.   21-35246

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05125-MLP

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                Michelle L. Peterson, Magistrate Judge, Presiding**

                            Submitted April 15, 2022***
                               Seattle, Washington

Before: HAWKINS and FORREST, Circuit Judges, and RESTANI,**** Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The parties consented to proceed before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ****
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
      Thomas J. Sayer appeals the district court’s order affirming the Social

Security Administration’s denial of Title II disability benefits. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review the district court order de novo and the

administrative decision for substantial evidence and legal error. Garrison v. Colvin,

759 F.3d 995, 1009–10 (9th Cir. 2014). We affirm.

      Sayer’s primary contention on appeal is that the administrative law judge

(“ALJ”) impermissibly discounted his testimony regarding the severity of his

symptoms and physical limitations. The ALJ explained that Sayer’s testimony

regarding his physical limitations was inconsistent with his reported activities,

including playing video games, going to the grocery store, walking a quarter of a

mile with the goal of walking further, taking extended drives, and helping put away

laundry. The ALJ also discussed inconsistencies between Sayer’s testimony and his

medical records, including statements regarding his progress made to providers.

The ALJ’s reasons are specific, clear, convincing, and supported by substantial

evidence. See Molina v. Astrue, 674 F.3d 1104, 1112–14 (9th Cir. 2012) (holding

that inconsistent statements, medical evidence, and daily living activities may

provide clear and convincing reasons to reject subjective symptom testimony).

Because the ALJ permissibly weighed Sayer’s testimony, Sayer’s challenges to the

ALJ’s residual functional capacity determination likewise fail. Cf. Ford v. Saul, 950




                                          2                                   21-35246
F.3d 1141, 1156–57 (9th Cir. 2020) (challenge to ALJ’s listing determination failed

where argument relied on medical evidence properly rejected or discounted by ALJ).

      Sayer also argues that the ALJ erred by finding he did not have a severe mental

limitation. The ALJ reasonably interpreted the evidence, including the Dr. Lee’s

consultative examination, and we defer to the ALJ’s finding. See Thomas v.

Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (“Where the evidence is susceptible to

more than one rational interpretation, one of which supports the ALJ’s decision, the

ALJ’s conclusion must be upheld.”).

      AFFIRMED.




                                         3                                    21-35246